Title: From George Washington to Major General Charles Lee, 27 January 1778
From: Washington, George
To: Lee, Charles



Dr Sir
Valley forge January 27th 1778

I last night received your favor of the 30th Ulto. It gave me great pleasure to hear that you were released from your confined situation and permitted so many indulgencies. You may rest assured that I feel myself very much interested in your welfare, and that every exertion has been used on my part to effect your Exchange. This I have not been able to accomplish, However from the Letters which have lately passed between Sr Wm Howe and myself upon the subject of prisoners, I am

authorized to expect that you will return in a few days to your Friends on parole, as Major Genl Prescot will be sent in on the same terms for that purpose. Indeed, till I saw Major Williams last night, I supposd that he had arrived either at New York or Rhode Island, having directed his releasement as soon as I was at liberty to do it. I will take the earliest opportunity to recommend to your friends, Mr Nourse & Mr White the care of your Farm.
Your request to Major Morris in favor of Mrs Battier reached me only last night. I wish I had been informed of it sooner. I have inclosed a passport for her to Major Morris and I doubt not but he will do every thing in his power to accomodate a Lady from whose Husband you have received so many civilities. I am Dr Sir with great esteem & regard Yr Most Obedt Servt.
